Citation Nr: 1418314	
Decision Date: 04/24/14    Archive Date: 05/02/14

DOCKET NO.  11-00 088	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, including depression.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 1969.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) denying his claim of entitlement to service connection for PTSD with depression.

In deciding the appeal, the Board will have to consider the PTSD, depression and any other mental disorder shown to exist since claims for mental disorders are predicated on symptoms, regardless of how the symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

In February 2014, in support of his claim, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board.  This type of hearing is often and more commonly referred to as a Travel Board hearing.  A transcript of the hearing is of record.

The claim requires further development before being decided on appeal, so the Board is remanding the claim to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran maintains he has PTSD from witnessing several accidents in his capacity as a photographer in the Navy.  He needs to be again asked to provide the approximate dates of these alleged incidents, and if he is able to narrow down the timeframe when these incidents occurred, the RO or Appeals Management Center (AMC) should then try and verify them.

Also, according to his hearing testimony, there are outstanding relevant VA clinical records and Social Security Administration (SSA) records needing to be obtained and considered.

As well, a VA mental disorders examination must be scheduled to first clarify all current psychiatric disorders, including other than PTSD, and for an opinion regarding their etiologies - especially in terms of their claimed relationship with his military service.

Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  Ask the Veteran to try and provide more specific dates regarding his alleged PTSD-inducing stressors.  In the event he provides this information with sufficient specificity, try and verify his stressors (to the extent they are not the type not requiring independent verification).

2.  Also obtain and associate all VA clinical records with the claims file; the Veteran has indicated receiving VA treatment at the VA medical facility in Pensacola, Florida, since approximately 1997.

3.  As well, obtain from SSA the records concerning the Veteran's claim for disability benefits, including all medical records considered in deciding his claim.

4.  Upon receipt of all additional records, schedule a VA mental health examination to first clarify all current mental disorder diagnoses (e.g., PTSD, depression and whatever else).  For each such disability diagnosed, the examiner should then opine regarding the likelihood (very likely, as likely as not, or unlikely) the disorder is related or attributable to the Veteran's service or dates back to his service, and especially, in the case of PTSD, to a confirmed stressor.

In providing this opinion, the examiner should obtain a comprehensive history from the Veteran regarding the events he alleges occurred during his service and the symptoms he consequently has experienced ever since.  The examiner is reminded that the Veteran is competent to report having experienced certain symptoms, etc., just not, as an example, to ascribe the symptoms to a particular diagnosis.

It is most essential the examiner provide explanatory rationale for all opinions expressed, if necessary citing to specific evidence in the file supporting conclusions.  To this end, the examination report must indicate whether pertinent records in the claims file were reviewed in conjunction with the examination and opinion.  In the event that an opinion cannot be rendered without resorting to mere speculation, the examiner must discuss why it would be speculative to respond, so merely saying he/she cannot respond will not suffice

5.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative an appropriate supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



